Title: To George Washington from Brigadier General Casimir Pulaski, 27 February 1778
From: Pulaski, Casimir
To: Washington, George

 

Sir
Trenton le 27 Fevr. 1778.

Je renvois La Letre du General Wayne qui m’a honoré de Son Ordre pour Le joindre a Mount Holly je L’ais repondû que çela ne se pouvoit pas vû que la Cavalery restente avec moi forme un peti nombre pour Les Services et quentout je ne trouverais pas plus de 18 Homs de quels jais envoie Les melieurs sur Le chemins de Philadelphie pour assurè les passages du Transport des Beuvs qui marche pour LArmè Je suis biein aise Mon General de Vous demender Si etant le General Brigadie plus Jeune que les autres je suis Soumis à leurs ordres particuliers çet eclaircicement m’est necessaire je sais que dans L’autres Services celui qui Comende La Cavalerie nest Soumi qu’a Chef de L’Armé. Ainsi entrant aux Services j’ais crû de Vous Seul de prendr Si ce autrement il m’import que je Sois instrui. Je suis avec Respect de Votre Excelence le tres humble et tres obessent Serviteur

C. PulaskiGn. of Cav.


La Partie aupre Germenton que V. Ex. mordoner de rélevé devoit etre remplaçe par les Milicieins de cette Province Le Gouverneur m’a amusé jusque au dernieur moment apresent il doit encor tenire la Conseille pour doné la dernieure resolucion ainsi le retard ne vieint de moi et Sil faudra cette releve de notre Cavalerie elle lassemblira tres fort vu que l’Enemi a pris deja un Mesure et conoissant tous Les environs et notre faible trouvera toujour le Moyeins de se deffaire de Nou Cavaliers ce qu’il decourage boucoup Le Notre et enhardi l’Enemi jauserais representer a V. E. qu’il serait mieux de faire retirer notre Cordon jusque a une distance et tenire differentes partie de La Milice Sur les differentes Routs quelles se post⟨ent⟩ en ariere anveroient plus pret de La Ligne de Lenemis ses patrouils, onpourra meme faire quon aj à chaque partie 3 ou 5 Milicieins à cheval ce nest pas difficil pa⟨rceque⟩ il y a peu de Milicieins quils n’⟨illegible⟩ Leurs chevaux, et chaqun aime mieux Montér à Cheval que Marche a pied, j attends toujours les ordres de V. E.

